Ellison, J.
Defendant leased of plaintiffs forty acres of land for one year for the sum of one hundred and thirty dollars. At the date of the lease, proceedings ■for partition had been instituted by the heirs (including plaintiffs) owning the land. A sale in partition was had in August, more than half the tenancy having then ■expired. Defendant, the tenant, became the purchaser at the sale. He now resists payment of the rent on the ground that his purchase extinguished the tenancy. There was evidence showing that notice was given at the partition sale, reserving the rent to the heirs owning the lands. The evidence tended to show that defendant 'heard this notice announced. Whether he did, or not, was submitted to the jury by instructions, and they .have found a verdict for plaintiffs.
It is held by our supreme court that if the tenant purchases from the landlord, or at a sheriff’s sale, the tenancy is thereby extinguished. Higgins v. Turner, 61 Mo. 249; Gunn v. Sinclair, 52 Mo. 327. Such sale, in a case like this, entitles the purchaser to the rent accruing from the day of the sale to the expiration of "the tenancy. Stevenson v. Hancock, 72 Mo. 612; Winfrey v. Work, 75 Mo. 55. But, in this case, the jury have found what is tantámount to an agreement from defendant, the purchaser, that the rent for the year should be paid to the heirs. Bids at the sale were, of course, guided by this understanding. It was competent to have such agreement or understanding. Aull Sav. Bank v. Aull, 80 Mo. 199. An examination of the record satisfies us that the court was right in refusing instructions as to the land having been rented by plaintiffs as administrator.
The judgment is affirmed.
All concur.